DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Guerin on 11/2/2021.
The application has been amended as follows: 
Claim 1, line 15 is amended from “liquid” to read
 	-- liquid in a direction perpendicular to the flow axis. --
Claim 20, line 26 is amended from “curved portion,” to read
 	-- curved portion, the reference chamber having a cross-sectional profile that is different from the cross-sectional profile of the sample chamber, --
Allowable Subject Matter
Claims 1, 3-14, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a differential refractive index detector comprising a first assembly including a connector and a sample chamber having a cross-sectional profile that includes at least a curved portion and the reference chamber having a cross-sectional profile that is different from the cross-sectional profile of the sample chamber and an optical beam which interrogates a refractive index of the sample flow and a reference liquid in a direction perpendicular to the flow axis, in combination with the rest of the limitations of the claim.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a differential refractive index detector, wherein a cross- sectional profile of at least one of the sample chamber and the reference chamber taken perpendicular to the flow axis includes at least one curved portion, the reference chamber having a cross-sectional profile that is different from the cross-sectional profile of the sample chamber and an optical beam which interrogates a refractive index of the sample flow and a reference liquid in a direction perpendicular to the flow axis, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877